RENDERED: OCTOBER 14, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0666-MR

CEDRIC O’NEAL                                                        APPELLANT


                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                        ACTION NO. 21-CI-00069


COMMONWEALTH OF KENTUCKY;
COOKIE CREWS, DEPARTMENT OF
CORRECTIONS COMMISSIONER;
DANIEL AKERS, WARDEN; DANIEL
J. CAMERON; KENTUCKY
DEPARTMENT OF CORRECTIONS;
AND KENTUCKY PAROLE BOARD,
PARTY OF INTEREST                                                    APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

ACREE, JUDGE: Cedric O’Neal appeals the Franklin Circuit Court’s order

dismissing his petition for declaratory judgment. He contends the circuit court
erred in determining his sentence does not violate the Eighth Amendment’s

prohibition against cruel and unusual punishment. Finding no error, we affirm.

                                      BACKGROUND

                A Jefferson County jury convicted O’Neal of wanton murder and

first-degree robbery in 1998. He was fourteen years old at the time he committed

the offenses. The jury sentenced him to life imprisonment with the possibility of

parole, and the Kentucky Supreme Court affirmed both his conviction and

sentence. He served his sentence with the Department of Juvenile Justice until he

turned eighteen, and thereafter at a Department of Corrections facility. O’Neal has

repeatedly applied for parole, which has been denied in each instance due to the

seriousness of the underlying offenses.

                O’Neal has mounted several challenges to his sentence. In 2003,

O’Neal filed an RCr1 11.42 motion claiming ineffective assistance of counsel. The

motion was denied, and this Court affirmed. O’Neal v. Commonwealth, No. 2003-

CA-001926-MR, 2006 WL 750274 (Ky. App. Mar. 24, 2006). In 2017, O’Neal

filed a second RCr 11.42 motion. He argued his life sentence was unconstitutional,

and based his second motion on the decisions of the Supreme Court of the United

States in Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407

(2012) and Montgomery v. Louisiana, 577 U.S. 190, 136 S. Ct 718, 193 L. Ed. 2d


1
    Kentucky Rules of Criminal Procedure.

                                            -2-
599 (2016). The trial court denied his second motion, and the Court of Appeals

again affirmed; this Court determined, though O’Neal correctly stated that Miller

and Montgomery prohibit mandatory life sentences without the possibility of

parole for juveniles, O’Neal’s life sentence included the possibility of parole, and

thus his sentence did not violate the Eighth Amendment. O’Neal v.

Commonwealth, No. 2019-CA-000447-MR, 2020 WL 1074673 (Ky. App. Mar. 6,

2020).

                On February 22, 2021, O’Neal filed another action with Division II of

the Franklin Circuit Court. In his petition for a declaratory judgment, he again

argued KRS2 635.020(4) is unconstitutional under the Eighth Amendment, and

again cited Miller and Montgomery – as well as Graham v. Florida, 560 U.S. 48,

130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010) – to support his petition.

                The Commonwealth and the Attorney General filed a joint motion to

dismiss under CR3 12.02(f) on March 19, 2021. The Attorney General argued

O’Neal failed to state a cause of action against the Attorney General, and that

Miller and Montgomery did not render KRS 635.020(4) unconstitutional. The

circuit court agreed and granted the Attorney General’s motion to dismiss in an

order entered May 7, 2021. In addition to declining to consolidate this action with


2
    Kentucky Revised Statutes.
3
    Kentucky Rules of Civil Procedure.

                                           -3-
another action O’Neal had filed with Division I of the Franklin Circuit, the circuit

court held the Attorney General is not a necessary party to actions challenging the

validity of statutes; instead, the Attorney General is able to join such actions at his

option. More central to the present appeal, the circuit court determined O’Neal

failed to articulate just how KRS 635.020(4) is unconstitutional. He failed to

demonstrate how Graham, Miller, and Montgomery render the statute

unconstitutional but, in any event, they do not apply to him because his sentence

includes the possibility of parole. This appeal followed.

                            STANDARD OF REVIEW

             Because a motion to dismiss for failure to state a claim under CR

12.02(f) is a question of law, it is subject to de novo review. Campbell v. Ballard,

559 S.W.3d 869, 870 (Ky. App. 2018) (citing Carruthers v. Edwards, 395 S.W.3d

488, 491 (Ky. App. 2012)). The trial court must liberally construe pleadings in a

light most favorable to the petitioner and must take the allegations contained

therein as true. Id. at 870-71.

                                     ANALYSIS

             O’Neal contends the circuit court erred in finding KRS 635.020(4) to

be constitutional. The circuit court did not so err, and the circuit court therefore

correctly concluded O’Neal was not entitled to relief under any set of provable

facts. KRS 635.020(4) provides how juvenile defendants charged with a felony


                                          -4-
involving a firearm are to be treated prior to trial. At the time of O’Neal’s charge

and conviction, the statute provided such juveniles “shall be subject to the same

penalties as an adult offender[.]” KRS 635.020(4) (1997). O’Neal’s offenses

involved the use of a firearm in their commission, resulting in his transfer to circuit

court to be tried as an adult.

              Our courts have repeatedly upheld KRS 635.020(4) as constitutional.

See Perkins v. Commonwealth, 511 S.W.3d 380 (Ky. App. 2016) (holding KRS

635.020(4) violates neither substantive due process nor equal protection); see also

Hunter v. Commonwealth, 587 S.W.3d 298 (Ky. 2019) (holding KRS 635.020(4)

does not unconstitutionally subject a juvenile defendant to penalties beyond

prescribed statutory maximums without consideration by a jury and reaffirming

KRS 635.020(4) complies with substantive due process and equal protection).

O’Neal challenges the statute on Eighth Amendment grounds, arguing it is cruel

and unusual punishment to impose a life sentence upon a juvenile defendant who

finds his case transferred to circuit court where the child is to be tried as an adult.

For support, he offers the Supreme Court of the United States’ decisions in Miller,

567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407; Montgomery, 577 U.S. 190, 136

S. Ct. 718, 193 L. Ed. 2d 599; and Graham, 560 U.S. 48, 130 S. Ct. 2011, 176 L.

Ed. 2d 825.




                                           -5-
            None of these cases supports O’Neal’s argument. As we previously

explained, Miller, Montgomery, and Graham do not apply to O’Neal’s

circumstances – a life sentence with the possibility of parole – when we affirmed

denial of his second RCr 11.42 motion:

                   In Miller v. Alabama, the U.S. Supreme Court
            addressed Alabama’s mandatory sentencing scheme. It
            held that sentencing a juvenile homicide offender to a
            mandatory life sentence, without the possibility of parole,
            was a violation of the Eighth Amendment to the United
            States Constitution. Miller, 567 U.S. at 489, 132 S. Ct. at
            2474-75. The Court focused on its decision in Graham v.
            Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825
            (2010), which held that juvenile offenders could not be
            sentenced to life without parole for nonhomicide
            offenses. Miller, 567 U.S. at 470, 132 S. Ct. at 2463. It
            then incorporated Graham’s emphasis on the youthful
            status of the defendants and their ability to
            rehabilitate. Id. at 470-71, 132 S. Ct. at 2463-64. The
            majority’s main concern was with the mandatory
            imposition of the sentence because mandatory sentencing
            schemes do not allow for the sentencing authority’s
            discretion and consideration of factors relating to a
            juvenile offender’s age, specifically any lessened
            culpability and greater capacity for change. Id. at 465, 132
            S. Ct. at 2460 (internal quotations and citation omitted).
            Finally, the Court concluded in Miller, based on its
            reasoning in Graham, that a sentence of life without parole
            is possible for a juvenile homicide offender – but only
            where the sentencing authority has discretion to consider
            mitigating factors related to youth. Id. at 480, 132 S. Ct.
            at 2469.

                   Then, in Montgomery v. Louisiana, the Supreme
            Court reaffirmed its holding in Miller. It held that Miller’s
            rule was substantive and acted retroactively in cases on
            collateral review. Montgomery, 136 S. Ct. at 726, 732.

                                         -6-
            The Court did point out that Miller’s holding has a
            procedural component, which requires the sentencing
            authority consider factors related to the juvenile offender’s
            youth before finding a life sentence without parole to be a
            proportionate sentence to the crime(s) committed. Id. at
            734. Significantly, the Court noted that though it had
            created a retroactive rule regarding sentencing, states
            would not have to relitigate sentences and convictions in
            this category of cases. Id. at 736. Instead, a state could
            remedy the violation by permitting juvenile offenders to
            be considered for parole after a term of years had been
            served. Id.

                   O’Neal does correctly state that the Supreme Court,
            in Miller and Montgomery, decided that life sentences
            mandatorily imposed on juvenile offenders violate the
            Eighth Amendment and are subject to collateral attack
            where the defendant is not afforded a meaningful
            opportunity to present mitigating evidence. However, as
            pointed out by the Commonwealth and the trial court,
            O’Neal was not sentenced to life imprisonment without
            the possibility of parole. He was only sentenced to life in
            prison. O’Neal had the ability to appear before the
            Kentucky Parole Board. He still had the option to petition
            for parole, which he did on multiple occasions – as
            evidenced by his parole being denied. The Supreme Court
            of Kentucky upheld this sentence as constitutional on
            direct appeal, and his sentence is dissimilar to those which
            the Supreme Court of the United States expressed its
            concern in Miller and Alabama.

O’Neal, 2020 WL 1074673 at *2. Our analysis applies with equal force to the

current appeal. No precedent exists which would render O’Neal’s sentence cruel

and unusual punishment, and we decline to extend the scope of such precedent

here. The circuit court properly determined O’Neal would not be entitled to relief




                                        -7-
under any facts he could prove in support of his claim, and, accordingly, we affirm

the circuit court’s dismissal of O’Neal’s petition.

             Next, O’Neal apparently does not challenge the circuit court’s

dismissal of the Attorney General from the underlying declaratory judgment

action. However, the Attorney General correctly notes in his response brief that

KRS 418.075 merely requires the Attorney General be served with a copy of a

petition challenging the constitutionality of a statute or statutes. KRS 418.075(1).

Though the Attorney General must be notified, he may defend the constitutionality

of statutes at his option. See Commonwealth v. Hamilton, 411 S.W.3d 741, 751

(Ky. 2013) (“[T]he Attorney General is not required by law to participate in any

proceeding of which notice is received regarding a potential constitutional

challenge.”); see also Commonwealth v. Kentucky Retirement Systems, 396 S.W.3d

833, 841 (Ky. 2013) (where the Commonwealth’s interest was adequately

represented through the Retirement Systems’ presence in the lawsuit, the Attorney

General could decline participation). The circuit court, therefore, did not err in

granting the Attorney General’s request to be dismissed as a party.

             Finally, O’Neal asserts in his brief that KRS 635.020(4) somehow

violates Article I, Section 9, Clause 3 and Article I, Section 10, Clause 1 of the

United States Constitution, arguing it is an unconstitutional bill of attainder. He

did raise this argument in his petition before the circuit court. However, this


                                          -8-
argument lacks any merit, as KRS 635.020(4) is not an act of the legislature which

punishes a person or a group of people without trial and conviction. In fact, the

statute does not prescribe punishment at all, but rather is a procedural statute which

provides criteria for how juveniles are to be tried; it is not a prescription of

punishment, but rather a reflection of a legislative preference to try certain

offenders as adults because of the seriousness of their offenses. The circuit court

was correct to give this argument no credence.

             Because O’Neal was not entitled to relief under any facts he could

have proven to support his arguments before the circuit court, his petition was

properly dismissed. We find no error in the Franklin Circuit Court’s order.

                                   CONCLUSION

             For the foregoing reasons, we affirm the Franklin Circuit Court’s May

7, 2021 order dismissing O’Neal’s petition for declaratory judgment.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEES
                                             COMMONWEALTH OF
 Cedric O’Neal, pro se                       KENTUCKY AND THE
 Beattyville, Kentucky                       ATTORNEY GENERAL:

                                             Brett R. Nolan
                                             Frankfort, Kentucky


                                           -9-